-   ^




        OFFICE OF THE ATTORNEY           GENERAL

        Gerald C, Mann, Attorney General


        Mrs. Eloween Mesch,, R. N.
        Secretary-Treasurer
        Board of Nurse Examiners
        609 Milam Building
        San Antonio, Texas

        Dear Mrs. Mesch.

                             Opinion No. O-882
                             Re: Authority of the Board of Nurse Examiners
                                  to. approve applicants for a certificate as
                                  Registered Nurse who have sufXered from
                                  tuberculosis;   to approve student nwse for
                                  entry in approved schools who have gradu-
                                  ated from unapproved schools; to issue a
                                  special license to applicants for nursing
                           :   :  tubercutos,is cases only.’

                     We acknowledge receipt of your inquiry of May 4,. 1939,
        re&i.idtng the authority of the Board of Nurse Examiners in connec-
        tion with the following questions:
                       .a
                         1. Could this Board be compelled to approve
                  as student nurses at accredited nursing schools
                  connected ~witheither special or general hospitals,
         ..~ ,.   persons-whohuve ‘suffereil.fa%m.tuberculosis  even
                  though the disease has been decIared to have been
                  arres~ted by a competent physician?

                       “2 . Could this Board be compelled to approve
                  as student nurses at accredited nursing schools in
                  connection with general hospitals, persons who have
                  been graduated from a nursing school in connection
                  with hospitals doing special work only, which latter
                  schools have not been approved or accredited by
                  this Board either as to qualifications of student?,\
                  nurses or as to courses of study by students or any
                  other matter ?

                       “3 . Would this Board be authorized to issue
                  a special license to applicants for nursfng in tuber-
                  cular cases only, where the applicants have atteade.d
                  a nurs.iag school connected with a hospital accepting
                  as patients only those afflicted with tuberculosis,
                  whether the nursing school was accredited.as a special
                  nursing school or not, when the applicants have not
                  attended for one continuous year an accredited nursing
                  school in connection with a general hospital”‘?

                  We ako have your letter of May 13, 1939. expl&n$t@%he
Mrs.   Eloween Mesch, R. N., Page 2

opinion of former Attorney General, Dan Moody, referred to in
your original inquiry, was not a formal opinion but merely  an
oral one to the effect that the Board of Nurse Examiners does
have the authority to promulgate rules and regulations in its
discretion regarding the qualifications of students and hospitals.

         Quoting from “Policies. Regulations and Recommenda-
tions for the Accreditation of Texas Schools of.Nursing” pro-
mulgated by the Board of Nurse Examiners, we find the following
requirement for students under the title ‘Admission   Requirement”;

                Health: “A health certificate shall be required
           of al-cants     and students who are suffering from
           organic defects must not be accepted.”

           We refer you to. articles 4518 and 4518a bearing upon this
subject:

                 Article 4518. ‘Qualifications   of Nurses’ Training
           Schools and Applicants. All special hospitals approved
             -Examiners.                         and general hospitals.
           wiiche are equipped with not less than twenty-five (25)
           beds, and .which have a daily annual average of not less
           .than fifteen (15) patients, and which teach~the course of
            study prescribed by the Board of Nurse Examiners of ~.
           ‘the State of Texas, are hereby constituted duly qualified
           andacc~dited      nursing schools. A general hospitaLas
           the term is here’ used, is a public or private institution
           where men,, women, and children are treated for all
           kinds ‘of diseases, bodily injury, or physical deformity
           by means of both medical’and surgical treatment, and
           which maintains an organized staff of physictans and
            surgeons licensed to practice medicine la the State of
           Texas .”

                Article 45 18a. “Certification of Graduates, Exami-
           nation by State Board of Nurse Examiners. No person
           shall be certified as a gradu,ate of any such nursing school
           unless such person has had three (3) full years of work
           and study in such school under a registered nurse, two (2)
           years of which must be continuous in the school of nursing
           from which she has graduated, or two (2) continuous years
           in a special hospital and one (1) continuous full year in
           a general hospital. And such graduate upon presenting
           such certificate to the State Bo,ard of Nurse Examiners
           shall upon the payment of required fees be entitled to
           take the examinations prescribed by the State Board;
           ,and upon making the passing grades prescribed by the
           Board, shall be entitled to receive from said Board a
           certificate certifying that such person is a graduate
           nurse and entitled to practice as a~registered nurse in
           the State of Texas.”

        fn re sponse to your first question, it is impossible for us to
,aaswer whether the Board xnay approve a person who has suffered from
Mrs;~Eioweeo   Mesch, R. N., Page 3

 tuberculosis, even though the disease has been declared by competent
 physicians to have been arrested, in view of the regulation of the Board
 regarding the exclusion of students who are suffering from organic de-
fects. This question can more appropriately be addressed to the State
 Board of Health. However, from the context of yourletter we understand
 that it is the desire of the Board to know whether or not the Board has
 the power to promulgate such a regulation. We agree with what you refer
,to be the oral opinion d the former Attorney General, Dan Moody, that
 the Board does have this power inasmuch as the regulation seems to be
a reasonable one and promulgated pursuant. to the authority conferred
 upon the Board by article 4514, which, among other things, prescribes:

             “ * * * The board may ‘make such by-laws and rules
        as may be, necessary to govern its proceedings and to
        carry into effect the purpose of this law, * * * ”

             If we understand your second questioa correctly you wish
~toknow whether or not your Board could be compelled to approve a
student nurse, a graduate from an unapproved school, who wishes to
eater an approved school operated in conjunction with a general
hospital.                                        ,~
           We do not understand from an examination of the stat&as that
your Board has the authority to approve students for entry into any
school. Your Board simply approves the schools~‘snd approves the
graduates for iss.uanc4 of a registered nurse ‘certiflcateyto them,
Tbre,fore,    a graduate from an unapproved school could,‘:if otherwise
qualified, enter an apprwed school and on graduation be entitled to
a cer~tificate ,

         In reply to your third question ,you asked whether’or not the
Board may be authorized to issue a special license to appltcaats:for
nursing ~lntubercular cases, where they attended a nursing school
in connection with a hospital treating only tuberculosis cases, re-
gardless of whether the nursing school is ,accredIted as a special
nursing school or not, when the applicants have not ‘atte,nded for one
continuous year fan accredited nursing school in ,connectioa with the
general hospital. This questlon involves ~anumber of points. We
have discussed the matter of applicants having tuberculos~ls that
has been arrested in the first question above, The question also
necessarily involves whether or not a hospital accepting only patients
afflicted with tuberculosis could qualify to -port   a collateral aurs-
lag school. You have not specifically tasked this question, par do we
have the facts before us to determine whether or not such    a hospital
could qualify.

         First, we find no authority conferred by the statute upon the
‘Board to issue special licenses for spy purpose, The Board is .au-
 thorized to issue only A certificate certifying that a person is a grad-
 uate nurse and entitled to practice as a registered nurse .in the State
 of Texas. Aside from the provisions autho,rlzing the issuance of a
 temporary permit and permits to ,persons exempt from examlnatlons,
 we find no other provisions governing the issuance of licenses and
 none authorizing the issuance of a. spe.cial ,license based upon the
 facts thatthe’appllcant has been schooled at a hospital accepting
      Mrs.    Eloween Mesch, R. N., Page 4

      only’tuberculosis students. It is our opinion, therefore,             that question
      No. 3 should be answered in the negative.

                WI,th regard to the latter part ob your third question, it is our
       opinion that if sir applicant should be in other respects qualified, ~she
       would be entitled to a certificate, even though she had not attended for
       ‘one continuous year an accredited nursing school ln connection with
       a general hospitai. As we interpret the statute, it provides for the
       issuance of a permit to applicants who have attended a special school
       as well as a’geaeral school for th~rte’contiauous years. It is to be
       noted that article 4518 refers to-what are special and general hospi-
       tals. Then 4518a ,refers to all such nursing schools and provides
       for the issuance of permits~‘upon the basis of three full years of
       work and study in such schools, (regardless  ,,.    of whether such school
      be general or spe c&al).
#.:
 ,,, ,.~,
                We tru8.t we h.ave ~s+e’i-eWy~r
                                            :.,:<_, ,, question satisfactorily.
                                                         Yours very Wily      .’ ‘.

                                                       ATTORNEY   GENERAL :OF,TEXAS
 ,.    .,.~
                ,,,~   .;‘:   ,:   ,.

                                                       By.            .‘.

                                                                     Hugh &Buck
      HQB’:omb~:ps                      ”                             Assistant



      ,.APPROVED JUN 22. 1939



      ATTORhIE’Y GENERAL                    OF TEXAS